Citation Nr: 0902717	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-28 535A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a rating in excess of 30 percent for dysthymic 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to March 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO) that granted an 
increased 30 percent rating for dysthymic disorder, effective 
from July 19, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

On August 2004 VA examination, the veteran reported receiving 
benefits from the Social Security Administration (SSA) since 
1983 for depression.  VA has a duty to assist the veteran in 
obtaining records from other federal government agencies 
where it has "actual notice" that these records exist.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Hence, SSA records are considered to be constructively of 
record, may be pertinent to the veteran's claim, and must be 
obtained, if available.

The August 2004 VA examiner opined that the veteran may have 
been exaggerating his symptoms and that service-connected 
dysthymic disorder and nonservice-connected Axis II 
personality disorder each contributed 50 percent to the 
veteran's total impairment and ability to function.  
Additionally, the examiner opined that the combination of 
service-connected and nonservice-connected disabilities 
likely rendered him unemployable.  However, the examiner did 
not explain whether any particular symptoms the veteran 
exhibited were related to the veteran's nonservice-connected 
personality disorder and not to service-connected dysthymic 
disorder or the effect dysthymic disorder alone has on his 
employability.  Hence, a VA examination is required to 
further address these issues.  

The record also reflects the veteran receives VA psychiatric 
treatment.  The most recent VA treatment records associated 
with his claims file are from March 2005.  As VA treatment 
records are constructively of record and may be pertinent to 
the veteran's claim, they should be updated on remand. 

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) outlined 
the notice that is necessary in a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  The Court held, in essence, that the Secretary must 
give the claimant (1) notice that, to substantiate a claim, 
the claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  The veteran has not received notice that 
complies with these requirements.  Hence, this notice 
deficiency should be cured on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with 
the specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.	The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the 
record (particularly medical records) upon 
which any such claim was decided.  If 
those records are unavailable because they 
have been lost or destroyed, it should be 
so noted in the claims file.

3.	The RO should obtain copies of all 
records (that are not already associated 
with the claims file) of any VA treatment 
the veteran has received for a psychiatric 
disorder since March 2005.

4.	The RO should then arrange for the 
veteran to be afforded a VA examination by 
a psychiatrist to determine the current 
severity of his dysthymic disorder.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must list all 
symptoms attributable to the veteran's 
dysthymic disorder, and opine regarding 
the degree of their severity and the 
functional impairment due to dysthymic 
disorder, alone.  The examiner must 
additionally address the following 
issues/questions and must provide a 
rationale for any opinion provided: 

A. Separate, to the extent possible, the 
co-existing disability entities of 
dysthymic disorder and personality 
disorder, along with their associated 
symptoms and impairment, including any 
evidence of exaggeration of symptoms.  If 
the examiner is unable to separate the 
manifestations of these co-existing 
entities, the examiner should so state. 

B. Do the symptoms of dysthymic disorder, 
alone, preclude the veteran from 
maintaining or obtaining employment?  
Provide examples of the type of employment 
that would be inconsistent with the 
symptoms of dysthymic disorder shown and 
comment as to what types of employment, if 
any, the veteran could maintain regardless 
of his dysthymic disorder symptoms. 

5.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

